Dear Mr. Paige:
You recently contacted this office to inquire whether you may legally continue in your employment as a respiratory therapist with the Natchitoches Parish Hospital Service District while holding the local elective office of parish police juror.
The hospital service district is a political subdivision, separate from the police jury, although created by the police jury.  See R.S. 46:1060; LSA-R.S. 42:62(9).  Under the provisions of LSA R.S. 42:63(D) of the Louisiana Dual Officeholding and Dual Employment Law a person elected to local office may not hold full-time employment in the same political subdivision in which he holds elective office.  In the alternative, a local elected official may be employed in a separate local political subdivision, whether full-time or part-time.
Thus, it is our opinion that you may continue to discharge the responsibilities imposed upon both positions.  In accord is Attorney General Opinion 83-131, copy attached.
Very truly yours,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
OPINION NUMBER 83-131
February 8, 1983
78: Dual Officeholding Employee of Parish Hospital District may run for and serve as apolice juror. R.S. 42:63 (D); R.S. 46:1060
Mr. Samuel W. Mitcham, Jr. Director of Public Relations Morehouse General Hospital 323 West Walnut Street Bastrop, Louisiana 71220
Dear Mr. Mitcham:
Your inquiry of recent date addressed to Attorney General William Guste, Jr. has been directed to me for attention and reply.
You ask the followino question:
Whether an employee of a hospital Service district might also run and simultaneously hold the office of police juror.
You have kindly furnished me with a copy of the parish ordinance creating the Morehouse Parish Hospital Service District, in accordance with R.S. 46:1051 et seq. Although created by the police jury, the hospital district is a separate political subdivision from that of the police jury. R.S. 46:1060; R.S. 42:62 (9).
Under the provisions of R.S. 42:63 (D) of the Louisiana Dual
officeholding and Dual Employment Law a person elected to local office could not hold a full-time appointed office, or employment of any kind with the state or the same local political subdivision; conversely, the local elected official could be employed full time or part time in a separate local political subdivision.
Therefore, it is the opinion of our office, except as may be limited by conditions of employment or civil service laws a person employed as a nurse by the Morehouse General Hospital may run for and, if elected, serve as a police juror for the parish of Morehouse.
If you have any further questions regarding this matter please contact our office.
Sincerely yours,
                         WILLIAM J. GUSTE, JR. ATTORNEY GENERAL
                         By: Harry H. Howard Assistant Attorney General